Claimant was discharged because he had been absent from work for three consecutive days without authorization in violation of the applicable collective bargaining agreement. Claimant had been on medical leave, however, during which he had been receiving workers’ compensation benefits for the previous three months. He testified that while he knew of the rule he did not feel that it applied to him because he was just "coming off compensation” and had not been at work prior to taking the three days off. He stated that he asked for the additional time off because he was still under medication, even though his doctor’s note said that he could return to work sooner. Under these circumstances, there was substantial evidence to support the conclusion by the Unemployment Insurance Appeal Board that although claimant was guilty of a "technical” violation of the rule, his actions did not rise to *977the level of misconduct required to disqualify him from receiving unemployment insurance benefits (see, Matter of Garcia [Haller Plastics Corp. — Roberts], 104 AD2d 675). The employer’s remaining contentions have been considered and rejected as being without merit.
Mikoll, J. P., Yesawich Jr., Levine, Crew III and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.